ORDER
ANDERSON, Justice,
for the Court:
This matter came on a petition for extraordinary relief and stay filed by Attorney A, a member of the Mississippi State Bar, pursuant to Miss.Sup.Ct. Rule 21. The Court, having considered the petition and response thereto, finds that the petition should be and is hereby granted. The Court further finds that the Rules of Discipline of the Mississippi State Bar prohibit an attorney for a person lodging a complaint with the Mississippi State Bar from taking part in the Bar’s disciplinary hearings or proceedings except to be present, *1140confer with, and advise the complainant who serves as a witness in such proceedings. Attorneys B and C may not participate in the Bar’s disciplinary proceedings except to be present, confer with, and advise their client who is testifying as a complaining witness.
Our reading of the record indicates that General Counsel should look at the conduct of Attorneys B and C for possible violations of the Mississippi Rules of Professional Conduct. Specifically, General Counsel should examine the conduct of Attorneys B and C in light of Rule 8.3 of the Mississippi Rules of Professional Conduct, which provides in relevant part that “[a] lawyer having knowledge that another lawyer has committed a violation of the Rules of Professional Conduct that raises a substantial question as to that lawyer’s honesty, trustworthiness or fitness as a lawyer in other respects, shall inform the appropriate professional authority.” General Counsel should also examine the conduct of Attorneys B and C in relation to the standard set forth in Rule 8.4(a) which provides that it shall be professional misconduct for a lawyer to “violate or attempt to violate the Rules of Professional Conduct, knowingly assist or induce another to do so, or do so through the acts of another.”
IT IS THEREFORE ORDERED AS FOLLOWS:
(1) Petition for Extraordinary Writ is hereby granted.
(2) The stay entered by the Court on June 25, 1990, is hereby vacated as of the date of this order.
(3) General Counsel for the Mississippi State Bar is hereby instructed to undertake investigation in accordance with the terms of this order.
(4) The Clerk of this Court is directed to spread this order upon the minutes of the Court and to forward the order to West Publishing Company for publication in the Southern Reporter, Mississippi Cases.
SO ORDERED.